DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/16/2021 has been entered.

Claim Objections

Claims 1 and 16 are objected to because of the following informalities:  “forming an opening vertically extending between a surface of the first conductive pad and a surface of the third conductive pad” which suggests that the opening is formed while the first and third conductive pads are already facing one another which does not appear to be consistent with the specification so that the claim is interpreted only as -- wherein an opening vertically extends between a surface of the first conductive pad and a surface of the third conductive pad--.  Appropriate correction is required.

	Claims 4 and 18 are objected to because of the following informalities: the claim recites “the first coupling face has a first passivation layer” and “the third coupling face has a third passivation layer” but should recite --the first coupling face has the first passivation layer-- and --the third coupling . Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 15-16, 18-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Iguchi et. Al. (US 20100289156 A1 previously cited hereinafter Iguchi) and further in view of Sutherland (US 20020016021 A1 previously cited hereinafter Sutherland).

Regarding claim 1, Iguchi teaches in Figs. 1-5 with associated text a method for a manufacturing a semiconductor package assembly, the method comprising: 
disposing a first semiconductor die 2A adjacent to a substrate 5 having bond pads 51, the first semiconductor die having a first coupling face (upper face covered by layer 12 Fig. 4A) that faces away from the substrate (paragraph [0038], lines 2-5); 
disposing a second semiconductor die 2B adjacent to the substrate and spaced laterally apart from the first semiconductor die (Fig. 4A), the second semiconductor die having a second coupling face 
stacking a third semiconductor die 6 over the first semiconductor die and the second semiconductor die (Fig. 4A), the third semiconductor die having a third coupling face (lower face partially covered by 64 Fig. 4A) and bond pads 63 at the third coupling face (Fig. 4B), the third coupling face facing but not contacting the first coupling face and facing but not contacting the second coupling face ( the coupling faces are separated by 12 and 64 Fig. 4A) (paragraph [0039], lines 1-8); 
wherein stacking the third semiconductor die includes aligning a third conductive pad (one of pads 62 to overlap corresponding pad 21 Fig. 2) on the third coupling face with a first conductive pad 21 on the first coupling face to form a first proximity coupling interconnect (paragraph [0039]) lines 4-10 the pads are capacitatively and inductively coupled paragraph [0047], lines 1-5 and 13-16 and therefore from a proximity coupling interconnect), wherein the third conductive pad is spaced from the first conductive pad by a first gap distance (paragraph [0030], lines 10-13), 
wherein stacking the third semiconductor die further includes aligning a second conductive pad 22 on the second coupling face with a fourth conductive pad (one of pads 62 overlapping corresponding pad 22 Fig. 4B) on the third coupling face to form a second proximity interconnect (paragraph [0039]) lines 4-10 the pads are capacitatively and inductively coupled paragraph [0047], lines 1-5 and 13-16 and therefore from a proximity coupling interconnect), wherein the fourth conductive pad is spaced from the second conductive pad by a second gap distance (paragraph [0030], lines 10-13), and 
wherein the first gap distance and the second gap distance are defined by a volume of one or more electrical connectors 61 (the volume of the one or more electrical connectors allows layer 64 to be arranged on layer 12 (Fig. 4B) and therefore is interpreted to define the first gap distance and the second gap distance as increasing the height and therefore the volume of the electrical interconnects increases the gap distances) each of the one or more electrical connectors extending between a corresponding one of the bond pads of the third semiconductor die and a corresponding one of the bond pads of the substrate (Fig. 4B).
Iguchi does not specify forming an opening vertically extending between a surface of the first conductive pad and a surface of the third conductive pad, wherein the sum of a height of the opening and 
	Sutherland discloses in Figs. 6C with associated text forming an opening 680 vertically extending between a surface of a first conductive pad 612 and a surface of the third conductive pad 622 (paragraph [0037], lines 4-6) similar to the first and third conductive pads of Iguchi, wherein a height of the opening is equal to a distance between the first and third conductive pads so that by forming a similar opening between the first and third conductive pads in the method of Iguchi the method would comprise forming an opening vertically extending between a surface of the first conductive pad and a surface of the third conductive pad, wherein the sum of a height of the opening and a thickness of the first and third conductive pads equals the sum of a thickness of a first passivation layer formed on the first coupling face and a thickness of a third passivation layer formed on the third coupling face.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form and opening similar to that of Sutherland in the method of Iguchi because according to Sutherland by using such a structure when the two dice 610 and 620 are brought into face-to-face contact, a space 680 remains between signal pads 622, 612 by virtue of the pads being recessed beneath their respective surfaces 626, 616 which obviates the steps for forming dielectric layer 660 (FIG. 6A) and for creating raised areas 662 (FIG. 6B) (paragraph [0037]) so that such a structure would be suitable for forming the proximity interconnects of Iguchi so that first and second spaces may be formed.


    PNG
    media_image1.png
    451
    645
    media_image1.png
    Greyscale


Regarding claim 2, Iguchi teaches positioning the one or more electrical connectors 61 laterally apart from the first proximity coupling interconnect and from the second proximity coupling interconnect (Fig. 4A).

Regarding claim 3, Iguchi teaches the position of the electrical connector defines the alignment of the first conductive pad and the third conductive pad (Fig. 4B and paragraph [0039], lines 9-10).  

Regarding claim 4, Iguchi in view of Sutherland teaches the method of claim 1, wherein the first coupling face has the first passivation layer extending beyond a height of the first conductive pad (the first passivation layer having a first opening exposing a first conductive pad (Sutherland teaches forming openings 664 paragraph [0037], lines 4-10 exposing each pad 612), wherein the third coupling face has the third passivation layer extending beyond a height of the third conductive pad and a height of the fourth 

Regarding claim 5, Iguchi teaches first 12 and third 64 passivation layers define the first gap distance between the first conductive pad and the third conductive pad and the second gap distance between the second conductive pad and the fourth conductive pad (Fig. 4B, paragraph [0030]).  

Regarding claim 6, Iguchi teaches the first proximity coupling interconnect and the second proximity coupling interconnect each comprises a capacitive coupling interconnect or an inductive coupling interconnect (interconnects are both capacitive and inductive paragraph [0047], lines 1-5 and 13-16).  

Regarding claim 7, Iguchi teaches the first gap distance is about 1 microns to about 10 microns (10 microns paragraph [0030], lines 5-13).  

Regarding claim 8, Iguchi teaches the first semiconductor die and the second semiconductor die each comprises a memory die (paragraph [0021], lines 1-2).  

Regarding claim 9, Iguchi teaches the third semiconductor die comprises a logic die (paragraph [0021], lines 9-10).  

Regarding claim 15, Iguchi teaches the third semiconductor die extends over at least a set of bond pads 51 on the substrate (Fig. 4A).

	Regarding claim 16, Iguchi teaches in Figs. 1-5 with associated text a method of manufacturing a semiconductor package assembly, the method comprising: 

aligning a first pad (one of pads 21) on the first coupling face and a third pad (one of pads 62 overlapping pads 21 Fig. 2) on the third coupling face to form a first proximity coupling interconnect between the first semiconductor die and the third semiconductor die (paragraph [0039]) lines 4-10 the pads are capacitavely and inductively coupled paragraph [0047], lines 1-5 and 13-16 and therefore from a proximity coupling interconnect), wherein the first pad is spaced apart from the third pad by a first space (paragraph [0030], lines 10-13); 
aligning a second pad (one of pads 22) on the second coupling face and a fourth pad (one of pads 62 overlapping pads 22 Fig. 2) on the third coupling face to form a second proximity coupling interconnect between the second semiconductor die and the third semiconductor die (paragraph [0039]) lines 4-10 the pads are capacitatively and inductively coupled paragraph [0047], lines 1-5 and 13-16 and therefore from a proximity coupling interconnect), wherein the second pad is spaced apart from the fourth pad by a second space (paragraph [0030], lines 10-13); and 
wherein a spacing structure 61 projecting from a third portion of the third coupling face that does not overlap the first coupling face or the second coupling face (Fig. 4A) defines a first gap between the first pad and the third pad and a second gap between the third pad and the fourth pad (6 is aligned using spacing structure 61 paragraph [0039, lines 9-10 so that it would define the arrangement of the first and second gaps).
	Iguchi does not specify the first space is a first open space and the second space is a second open space and forming an opening vertically extending between a surface of the first conductive pad and a surface of the third conductive pad, wherein the sum of a height of the opening and a thickness of the first and third conductive pads equals the sum of a thickness of a first passivation layer formed on the 
	Sutherland discloses in Fig. 6C with associated text a space 680 similar to the spaces of Iguchi is as open space 680 forming an opening 680 vertically extending between a surface of a first conductive pad 612 and a surface of the third conductive pad 622 (paragraph [0037], lines 4-6) similar to the first and third conductive pads of Iguchi, wherein a height of the opening is equal to a distance between the first and third conductive pads, so that by using by forming a similar opening between the first and third conductive pads in the method of Iguchi the first space would be a first open space and the second space would be a second open space and the method would comprise forming an opening vertically extending between a surface of the first conductive pad and a surface of the third conductive pad, wherein the sum of a height of the opening and a thickness of the first and third conductive pads equals the sum of a thickness of a first passivation layer formed on the first coupling face and a thickness of a third passivation layer formed on the third coupling face.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form and opening similar to that of Sutherland in the method of Iguchi because according to Sutherland by using such a structure when the two dice 610 and 620 are brought into face-to-face contact, a space 680 remains between signal pads 622, 612 by virtue of the pads being recessed beneath their respective surfaces 626, 616 which obviates the steps for forming dielectric layer 660 (FIG. 6A) and for creating raised areas 662 (FIG. 6B) (paragraph [0037]) so that such a structure would be suitable for forming the proximity interconnects of Iguchi so that first and second spaces may be formed.

Regarding claim 18, Iguchi in view of Sutherland teaches the method of claim 1, wherein the first coupling face has the first passivation layer extending beyond a height of the first conductive pad (the first passivation layer having a first opening exposing a first conductive pad (Sutherland teaches forming openings 664 paragraph [0037], lines 4-10 exposing each pad 612), wherein the third coupling face has the third passivation layer extending beyond a height of the third conductive pad and a height of the fourth 

Regarding claim 19, Iguchi teaches the first proximity coupling interconnect and the second proximity coupling interconnect each comprises a capacitive coupling interconnect or an inductive coupling interconnect (interconnects are both capacitive and inductive paragraph [0047], lines 1-5 and 13-16).  

Regarding claim 20, Iguchi teaches the spacing structure comprises a solder interconnect (paragraph [0021], line 11) spaced laterally apart from the first proximity coupling interconnect and the second proximity coupling interconnect and extending between the third portion of the third coupling face and a substrate 5 (Fig. 4A).  

Regarding claim 22, Iguchi teaches n first pad is spaced from the third pad by a distance from about 1 microns to about 10 microns (10 microns paragraph [0030], lines 5-13).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Iguchi in view of Sutherland as applied to claim 1 and further in view of Park et. Al. (US 20120292745 A1 newly cited Park).

Regarding claim 12, Iguchi in view of Sutherland teaches the method of claim 1.
	Iguchi does not specify coupling a thermal lid to the substrate, the thermal lid enclosing the first semiconductor die, the second semiconductor die and the third semiconductor die.
	Park discloses in Fig. 5 with associated text coupling a thermal lid to a substrate 142, the thermal lid enclosing a first semiconductor die 124, a second semiconductor die (other die 124) and a third semiconductor die 164 (paragraph [0064]).


Regarding claim 13, Iguchi in view of Sutherland and Park teaches the method of claim 12.
Iguchi does not specify disposing a thermal fill material between the thermal lid and the first semiconductor die, the second semiconductor die and the third semiconductor die.
	Park discloses in Fig. 5 with associated text a thermal fill material 192 disposed between the thermal lid and the first semiconductor die, the second semiconductor die and the third semiconductor die.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dispose a thermal fill material as taught by Park disposed between the thermal lid and the first semiconductor die, the second semiconductor die and the third semiconductor die of Iguchi in view of Sutherland and Park because according to Park heat spreader 194 and TIM 192 form a thermally conductive path that distributes and dissipates the heat generated by the high frequency electronic components of semiconductor die 124 and 164 and increases the thermal performance of semiconductor package 190 (paragraph [0064]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Iguchi in view of Sutherland as applied to claim 1 and further in view of Nishimura et. Al. (US 20080150157 A1 newly cited Nishimura).

Regarding claim 14, Iguchi in view of Sutherland teaches the method of claim 1.

	Nishimura discloses in Figs. 5 and 43 with associated text disposing an underfill material 133 between a semiconductor die 44 similar to the third semiconductor die of Iguchi and a substrate 41 (paragraph [0395]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to an underfill material between the third semiconductor die of Iguchi and the substrate as taught by Nishimura because according to Nishimura such an underfill material surrounds the periphery of a connection part formed by the bump 51 and the conductive member 131 is provided as an underfill material between the second semiconductor chip 44 and the wiring board 41 (paragraph [0064]) and third adhesive 133 fills not only the peripheries of the bump 51 and the conductive member 131 but also a gap part between the second semiconductor chip 44 and the wiring board 41 due to capillarity action, so that the second semiconductor chip 44 is fixed to the wiring board 41 (paragraph [0395]) so that such an underfill would be useful for protecting the bump of Iguchi in view of Sutherland and fixing the third semiconductor die of Iguchi to the substrate.

Response to Arguments

Applicant's arguments filed 09/16/2021 have been fully considered but they are not persuasive. Regarding the arguments on pages 9-10 Iguchi teaches the sum of a distance between the first and third conductive pads (22 and 62 respectively) and a thickness of the first and third conductive pads equals the sum of a thickness of a first passivation layer 12 formed on the first coupling face and a thickness of a third passivation layer 64 formed on the third coupling face (Fig. 6A). Sutherland teaches forming an opening 680 vertically extending between a surface of a first conductive pad 612 and a surface of the third conductive pad 622 (paragraph [0037], lines 4-6) similar to the first and third conductive pads of Iguchi, wherein a height of the opening is equal to a distance between the first and third conductive pads so that by forming a similar opening between the first and third conductive pads in the method of Iguchi the method would comprise forming an opening vertically extending between a surface of the first .

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AARON J GRAY/Examiner, Art Unit 2897